Per Curiam:
— The absence of notice of acceptance by the plaintiffs to the defendant, is fatal to their claim. When tjhe defendant signed the guaranty it was his proposition only. The contract which he proposed to guarantee had not been executed or accepted by the plaintiffs. True, they did execute it soon afterwards, yet they gave no notice thereof to the defendant. It is urged, inasmuch as the evidence shows Bigham obtained *370phosphate of the plaintiffs after this time, of which the defendant must have had knowledge, this created presumptive notice of acceptance. ' Such presumption is negatived by the fact that for a long time prior to the making of the proposition by the 'defendant Bigham had been obtaining phosphate from the plaintiffs, and there was no visible notice to an observer that it was thereafter obtained under any new arrangement. Defendant was entitled to notice of acceptance within a .reasonable time. This he did not get.
Judgment affirmed.